Citation Nr: 0718226	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  04-33 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability.  

2.  Entitlement to service connection for depression as 
secondary to a back disability.  

3.  Entitlement to service connection for a right leg 
disorder as secondary to a back disability.  

4.  Entitlement to special monthly compensation based on the 
need for aid and attendance by another person.  

5.  Entitlement to special monthly pension based on the need 
for aid and attendance by another person. 

6.  Entitlement to a total disability rating for compensation 
based on individual unemployability.    



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to November 
1975.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2002 rating 
decision by a Department of Veterans Affairs (hereinafter VA) 
Regional Office in Portland, Oregon (hereinafter RO).  During 
the course of this appeal, the veteran's claim was 
transferred to the VA Regional Office in Des Moines, Iowa.


FINDINGS OF FACT

1.  In February 2005, prior to the promulgation of a decision 
in the appeal, the veteran withdrew his appeal as to the 
issue of entitlement to special monthly compensation based on 
the need for aid and attendance by another person.

2.  In February 2005, prior to the promulgation of a decision 
in the appeal, the veteran withdrew his appeal as to the 
issue of entitlement to special monthly pension based on the 
need for aid and attendance by another person.

3.  Service connection for a back disability was denied by a 
March 1977 rating decision; the veteran was informed of this 
decision but did not file an appeal.    

4.  Evidence received since the March 1977 unappealed rating 
decision in the form of a July 2004 VA examination report 
bears directly and substantially upon the issue of service 
connection for a back disability, is neither cumulative nor 
redundant of evidence considered by the adjudicators in March 
1977 and is in connection with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of this claim.  

5.  The competent evidence does not show that the veteran has 
a current back disorder as a result of service.  

6.  As service connection has not been granted for any 
disability, the claims for entitlement to service connection 
for depression and for a right leg disability as secondary to 
a back disability, and entitlement to a total rating for 
compensation purposes based upon individual unemployability 
(TDIU) lack legal merit.   


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to special monthly 
compensation based on the need for aid and attendance by 
another person, have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2006).

2.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to special monthly 
pension based on the need for aid and attendance by another 
person, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204(b), (c) (2006).

3.  New and material evidence with respect to the clam for 
service connection for a back disorder has been received 
since the RO's March 1977 unappealed rating decision; thus, 
the claim of service connection for a back disorder is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2001).

4.  A back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006). 
  
5.  There is no legal basis for service connection for 
depression and a leg disability as secondary to a back 
disability.  38 C.F.R. § 3.310 (2006).  

6.  The criteria for TDIU have not been met.  
38 C.F.R. § 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Special Monthly Compensation Or Pension Based On The Need For 
Aid And Attendance By Another Person  

By a rating decision dated in September 2002, the issues of 
entitlement to special monthly compensation based on the need 
for aid and attendance by another person and to special 
monthly pension based on the need for aid and attendance by 
another person were denied.  The veteran perfected an appeal 
in September 2004 as to this issue.  However, in testimony 
before VA in February 2005, the veteran stated that he wished 
to withdraw his appeal as to the issues of entitlement to 
special monthly compensation based on the need for aid and 
attendance by another person and to special monthly pension 
based on the need for aid and attendance by another person.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

With regard to these issues, prior to the promulgation of a 
decision by the Board, the veteran indicated that he wished 
to withdraw his appeal.  As a result, no allegation of error 
of fact or law remains before the Board for consideration 
with regard to the issues of entitlement to special monthly 
compensation based on the need for aid and attendance by 
another person and to special monthly pension based on the 
need for aid and attendance by another person.  As such, the 
Board finds that the veteran has withdrawn his claim as to 
these issues, and accordingly, the Board does not have 
jurisdiction to review the appeal as to the issues of 
entitlement to special monthly compensation based on the need 
for aid and attendance by another person and to special 
monthly pension based on the need for aid and attendance by 
another person, and they are dismissed.

Duty To Notify And Assist

With respect to the veteran's remaining claims on appeal, VA 
has met the notification and assistance duties under 
applicable statute and regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With 
regard to the duty to notify, prior to initial adjudication, 
letters dated in January 2002 and March 2002 satisfied the 
duty to notify provisions.  As for the duty to assist, the 
veteran's service medical records have been obtained, along 
with VA medical records.  The veteran has been afforded VA 
examinations.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Legal Criteria/Analysis

New and Material 

Service connection for a back disability was denied by a 
March 1977 rating decision.  The veteran was informed of this 
decision but he did not file an appeal.  As such, that 
decision is final.  38 U.S.C. § 4005(c) (1976); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1976). 

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When new and material evidence is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

During the pendency of the veteran's claim, the legal 
standard of what constitutes "new and material" evidence 
was amended.  This amendment is inapplicable in the instant 
case as the amendment applies prospectively to claims filed 
on or after August 29, 2001.  See 38 C.F.R. § 3.156(a).  The 
veteran's current claim to reopen the issue of service 
connection for a back disability was received prior to that 
date.  

The applicable VA regulation stated that new and material 
evidence is evidence which has not been previously submitted 
to VA which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant and which, by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 


decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

In its June 2006 supplemental statement of the case, the RO 
reopened the claim for service connection for a back 
disability and adjudicated this issue on the merits.  
Notwithstanding this decision, the Board must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been received.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  After conducting 
this review, the Board concludes that new and material 
evidence has been received to reopen the claim for service 
connection for back disability in the form of a July 2004 VA 
medical opinion discussing the relationship between in-
service back pathology and a current back disorder.  The 
Board finds that this additional evidence bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant and is by itself, or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Consequently, the Board concludes that 
new and material evidence has been received since the March 
1977 decision; thus, the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156.  As the RO reopened the claim 
for service connection for a back disorder, and adjudicated 
this claim on the merits, the veteran will not be prejudiced 
by the Board addressing this claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The law provides that service connection may be established 
for a disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Entitlement to service connection 
generally requires that it be shown not only that disease or 
injury was present in service, but also that the disease or 
injury has resulted in continuing or residual disability.  
Id.  For the showing of a chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Continuity of 
symptomatology is required where the disorder noted during 
service is not shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

Moreover, if the evidentiary record demonstrates that 
arthritis manifested itself to a degree of 10 percent or more 
within one year of separation from service, then service 
connection for this disorder is warranted.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303(b), 
3.307, 3.309(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The service medical records reflect treatment for low back 
pain, said to have begun the previous day and to have not 
been the result of trauma, in September 1974.  The veteran 
described having an episode of paresthesia associated with 
the back pain.  X-rays revealed irregularities of the 
thoracic spine felt to be a possible compression fracture at 
T7 and juvenile epiphysitis or Scheuermann's disease.  The x-
ray of the lumbar spine was negative.  An April 1975 service 
medical record reflects treatment for low back pain after the 
veteran slipped on hydraulic fluid.  He was able to walk 
without difficulty and the veteran described no pain to 
touching his toes.  There was full motion without spasm.  The 
assessment was a possible strained back.  At separation from 
service, the medical history noted painful joints, recurrent 
back pain after prolonged standing and numbness in the left 
leg since 1975, with no complaints or sequela at that time.  
The examination conducted at separation indicated the "back 
signs" were all normal, and no disability in the back was 
otherwise demonstrated at that time.  

After service, pertinent evidence includes private clinical 
records from treatment for lumbosacral strain in April 1996 
that reflect a history of a percutaneous diskectomy in 1987 
and a laminectomy in 1989.  A September 1996 private clinical 
report reflects treatment for thoracic muscular strain after 
an on the job injury.  A May 1990 magnetic resonance imaging 
scan (MRI) noted postoperative changes at L4-L5.

Reports from a February 2002 VA examination reflect the 
veteran reporting a history of sustaining an injury to his 
back in the military after a fall.  After service, the 
veteran reported that he was struck by a car in 1986 which 
necessitated a percutaneous diskectomy in the lumbar area 
that failed.  He later had a laminectomy, and reported 
improvement thereafter until two years prior to this 
examination when he fell from a truck, which resulted in foot 
drop on the right.  The veteran described continuing right 
foot weakness thereafter and stated that he had daily lower 
back pain.  He also described radiation and numbness in the 
right leg.  X-rays revealed degenerative disc disease of the 
lumbar spine, most pronounced at L4-L5.  The diagnosis was 
degenerative disc disease, lumbar spine, status post multiple 
surgery with partial right foot drop, chronic pain and loss 
of range of motion.  

A June 2003 private clinical record reflects treatment for 
back pain, which the veteran attributed to a work related 
injury in April 2003.  Reports from a November 2003 VA 
examination reflect an assessment of failed back surgery 
syndrome with 24 hour pain and limited range of motion and 
degenerative disc disease confirmed by x-rays.  Following a 
July 2004 VA examination, the examiner, who noted that he had 
reviewed the veteran's records, opined that the veteran's 
claim could not be resolved without resort to mere 
speculation.  In discussing the in-service history, the 
examiner stated that the veteran suffered a fall in which he 
fell 12 feet and landed on his back in a twisting 
configuration when he slipped on some lubricants.  He stated 
that an individual who had such a fall was "as likely as not 
to receive potential injury to his spine," even if x-rays at 
that time were normal.  The examiner conclusion that it was 
"as likely as not that the [veteran] had some injury to his 
back at the time [of the fall in service] which could have 
progressed into a degenerative process that would have gone 
unrecognized at the time of the acute injury." 

However, a VA examiner in June 2006, stated that there was no 
indication of continuity of back symptoms or treatment from 
service until 1986, at which time the veteran was struck by 
an automobile.  He also noted that the surgery after service 
indicated a "single level type of injury from the auto 
accident" and that it was not likely that the veteran's back 
strain as identified and described in service would give rise 
to such extensive MRI findings as multilevel degenerative 
disk disease and stenosis.  The examiner concluded that the 
veteran's current low back disability was "less likely than 
not" related to his complaints of back pain during service.   

The opinion promulgated by the VA examiner in July 2004 is 
not considered competent evidence to establish service 
connection for a low back disorder.  Service connection may 
not be based on a resort to speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2006).  Implicit in the 
July 2004 examiner's conclusion that it was "as likely as 
not" that the veteran's injury to his back in service 
"could" have progressed into a degenerative process is that 
it was equally "as likely as not" that the veteran's 
current back disorder "could" be related to some other 
cause.  The United States Court of Appeals for Veterans 
Claims (Court) has found that a medical opinion that the 
cause of the veteran's death "could" have been attributed 
to his military service "without supporting clinical data or 
other rationale," was insufficient to well ground the claim.  
Bloom v. West, 12 Vet App 185, 187 (1999).  In this case, as 
the VA examiner in July 2004 opinion was provided without 
rationale, the Board finds this opinion too speculative to 
link the veteran's current low back disorder to his military 
service or to any incident therein.  

In contrast, the June 2006 medical opinion is in accord with 
the nature of the back disability documented by the service 
medical records, which showed full range of back motion and 
no significant clinical findings of disability in the 
veteran's back in the immediate aftermath of the in-service 
fall, and a negative examination of the back at separation a 
year later.  Also weighing in favor of the June 2006 medical 
opinion is the lack of any evidence of treatment for back 
symptoms from separation from service until the 1986 
automobile accident.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  

As for the veteran's testimony and assertions that he has a 
back disability that is related to service, such assertions 
cannot be used to establish a claim as a layperson is not 
qualified to render a medical opinion regarding the etiology 
of disorders and disabilities.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (finding that competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  As such, service 
connection for a back disorder is not warranted.  

Finally, in reaching the above decision, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim 
for service connection for a back disorder, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Service Connection for Depression and a Right Leg 
Disability as Secondary to a Back Disability, and Entitlement 
to TDIU

With respect to the remaining claims on appeal, each benefit 
sought would, at a minimum, require there to be a service-
connected disability.  See 38 C.F.R. §§ 3.310, 4.16.  Service 
connection is not in effect for any disability.  As such, the 
claims for entitlement to service connection for depression 
and a right leg disability as secondary to a back disability, 
and entitlement to TDIU must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).   
  

ORDER

Entitlement to special monthly compensation based on the need 
for aid and attendance by another person is dismissed.

Entitlement to special monthly pension based on the need for 
aid and attendance by another person is dismissed.    

Service connection for a back disability is denied.  

Service connection for depression as secondary to a back 
disability is denied.  

Service connection for a leg disorder as secondary to a back 
disability is denied. 

TDIU is denied.   



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


